The action is brought in the Court of Claims under the Act June 16, 1880 (fill Stat. L., 284) providing for the settlement of claims against the District of Columbia. The original petition is filed December 15, 1880, and the case referred to a referee. July 28, 1897, claimant by leave of the court files an amended petition. The court gives judgement for the claimant on the referee’s report.
*585The defendant appeals on the ground that it was error not to try the case on the original petition. The impossibility on account of the loss and destruction of papers in the case to state'an account between the parties.
The decision of the court below is affirmed on the ground that it was not error in the court below to try the case on the amended petition; that it was not error to reject as evidence a previous report of a referee under the original petition, and that the Court of Claims is not bound by any special rules of pleading.
Mr. Justice McKeNNA
delivered the opinion of the Supreme Court May 27, 1901.